DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment file on September 24th 2020 has been entered. Claims 1, 4 – 6, 9, 12 – 14, 17 and 20 stand amended with claims 2, 3, 7, 10, 11, 15, 18 and 19 cancelled. Claims 1, 4 - 6, 8, 9, 12 – 14, 16, 17 and 20 are pending

Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A method for verifying community question answer data, the method comprising: acquiring a community question answer data set, and generating a plurality of question answer pairs based on the community question answer data set, a question answer pair comprising: a question, and a to-be-verified answer corresponding to the question; generating an authoritative data set based on data stored in at least one confidence source site; data satisfying a correlation condition; calculating, in at least one target dimension, a score of a similarity between the to-be- verified answer and each piece of the target authoritative data respectively, the target dimension refers to a keyword dimension, a sentence dimension or a semantic dimension; calculating an authority score of the to-be-verified answer according to a formula: 
Sc*Word(AnsP1)+B*Sent(Ans.P)-y*Simn(Ans.Pi)
N
wherein N is the number of target authoritative data satisfying the correlation condition and screened out from the authoritative data set; Word(AnsP;) is a score of a similarity between the to-be-verified answer Ans and an ith target authoritative data P in the keyword dimension, Sent(Ans.P) is a score of a similarity between Ans and P in the sentence dimension, Sim(AnsPI) is a score of a similarity between Ans and P in the semantic dimension, and a, p and y are preset ratio factors; and in response to the authority score being less than a set authority threshold, filtering and removing the to-be-verified answer from the community question answer data set.” The closest prior art of record Wang et al. (United States Patent Publication Number 20100191686), hereinafter referred to as Wang teaches “A method for verifying community question answer data, the method comprising: acquiring a community question answer data set, 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 9 and 17 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore claims 1, 4 - 6, 8, 9, 12 – 14, 16, 17 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166